JON 0. NEWMAN, Circuit Judge,
dissenting in part:
The question raised by this case is how far New York courts will go in imposing liability on manufacturers for their failure to anticipate misuses of their products. Since I do not believe that New York courts would go as far as the majority has gone in obliging manufacturers to pay for customers’ self-inflicted damages, I respectfully dissent from the Court’s judgment insofar as it remands the plaintiff's claim against Honeywell, Inc. for trial.
Honeywell manufactured a “heating unit” for a water heater fueled by liquid propane. During the relevant period of manufacturing, the unit was equipped with a “power disc” that shuts off the flow of gas when the pilot light goes out. The unit was designed, in accordance with industry standards, for use with residential regulators that reduce the pressure of the liquid propane in a tank (70 to 120 psi) to the pressure appropriate for the heating unit (0.4 psi).
Frank Parsons decided to hook up his own system, using a commercial regulator instead of the residential regulator that had been connected. The commercial regulator permitted pressure of 35 psi to be supplied to the heating unit, about 80 times the pressure that a residential regulator would have supplied. The commercial regulator differed in configuration and shape from the residential regulator that had originally been installed, and Parsons was aware of the differences. By using the wrong kind of regulator, Parsons “blew off” the power disc and rendered it inoperable. After three weeks of use, the pilot light went out, and the power disc failed to cut off the flow of gas. Parsons ignited a cigarette lighter to relight the pilot, exploded the gas that had leaked out, and caused himself extensive injuries.
The majority rules that a jury may find Honeywell responsible for the accident on the theory that the risk of excessive pressurization was reasonably foreseeable. The undisputed evidence is that between five and eight million units were sold, and the only documented instance of an accident caused by an overpressurized power disc was this unfortunate accident involving Frank Parsons. There was additional evidence that some original equipment manufacturers and municipal inspectors had succeeded in damaging the power disc by applying excessive pressure in the course of testing. But those who test are supposed to check the results of their testing, and the experience of these testers cannot charge Honeywell with knowledge that homeowners will apply 80 times too much pressure and not check to see if all *909components are still working. Honeywell may have been on notice that excessive pressure will ruin the power disc (an atomic explosion probably would too), but it was not on notice that homeowners would subject their heating units to the excessive pressure applied by Frank Parsons.
I do not doubt that it was conceivable that some homeowner would decide to hook up his own water heater and select the wrong regulator. The question is whether there was a sufficient risk to oblige Honeywell to design its heating unit to withstand pressure 80 times beyond the normal or to warn homeowners not to apply such abnormal pressure. Or, in the language of tort law, was it reasonably foreseeable that 80 times the normal pressure would be applied? If a case is permitted to go to a jury simply to see whether they choose to say that any risk of some unusual occurrence was foreseeable, then judges will have abandoned their role in policing the outer limits of tort liability. I do not believe the New York courts have gone so far, and I do not think they would do so in this case. See Amatulli v. Delhi Construction Corp., 156 A.D.2d 500, 548 N.Y.S.2d 774 (2d Dep’t 1989); Knickerbocker v. De Mars, 147 A.D.2d 739, 537 N.Y.S.2d 777 (3d Dep’t), leave to appeal denied, 74 N.Y.2d 606, 543 N.E.2d 85, 544 N.Y.S.2d 820 (1989); Kehn v. Cooley Volkswagen Corp., 94 A.D.2d 876, 463 N.Y.S.2d 570 (3d Dep’t), leave to appeal denied, 60 N.Y.2d 556, 455 N.E.2d 1265, 468 N.Y.S.2d 1025 (1983).
Tort law has not yet become a mechanism for permitting juries to shift the costs of all accidents from victims to manufacturers. Liability exists for failure to design or failure to warn in regard to reasonably foreseeable dangers. Though I acknowledge that it is a matter of judgment in each case whether the facts fall within the range of arguably reasonable foreseeability in which a jury may find for the victim, I do not believe that the requisite facts have been presented in this instance to create a jury issue. Frank Parsons did not dive into an empty swimming pool, but he nevertheless misused Honeywell’s product beyond the degree of misuse that a manufacturer is obliged to expect.
With respect to the claims against the wholesale and the retail suppliers of the liquid propane for failure to warn of the dangers of leaking gas, I would have agreed with Judge Larimer that summary judgment for defendants was proper were it not for the decision of the Appellate Division in Lancaster Silo & Block Co. v. Northern Propane Gas Co., 75 A.D.2d 55, 63-65, 427 N.Y.S.2d 1009, 1014-15 (4th Dep’t 1980). The Court there reversed a trial judge for not submitting to the jury a claim that this same propane wholesale supplier could be liable for failing to warn of the risk of storing a leaking gas container in a room in which a water heater was operating with a pilot light. I confess to considerable difficulty in understanding why liability was permitted to be found in that case, but I agree that if that risk could be found to require a warning, then a jury must be permitted to decide whether Parsons should have been warned of the risk of relighting the pilot light.
I do not agree, however, that Judge Lar-imer “unfairly impute[d] veritable suicidal tendencies to Parsons.” Op. at 906. The Judge said only that Parsons was aware of the “potential consequences,” as the undisputed evidence shows that he was. Doubtless, Parsons did not expect to cause an explosion, much less intend one; rather, he acted as do most people who negligently cause themselves serious harm — he simply did not think carefully about the risks of his conduct nor pause to assess just how likely it was that those potential consequences would occur.
I would affirm the grant of summary judgment in favor of Honeywell.